Title: To James Madison from Andrew Stevenson, 3 December 1820
From: Stevenson, Andrew
To: Madison, James


                
                    Dear sir,
                    Richmond Decr. 3 1820.
                
                Immediately on my return from the mountains this fall, I seized the first opportunity to fulfill the promise I gave you, in endeavoring to obtain the documents desired & am sorry to say that owing to causes not within my controul, I have as yet been unsuccessful. Mr. Randolph is not only willing, that you should have any letters which you may wish in his possession, but expresses much solicitude to oblige, & has repeatedly promised to make the necessary search amongst his father’s papers: He is however fond of his ease & as the mass of old papers is very considerable & in a state of utter derangement, he is (I imagine) fearful to undertake it. I have offered to save him the trouble & make the examination myself, & would so with pleasure, but he refuses, & repeats his determination of doing it himself. We must however make the search between us ere long, & the result shall be immediately Communicated to you. I very fortunately succeeded in laying my hands on the letter of Mr Bland to Mr. Jefferson & now inclose you a copy of it. No journal can be found here of the years wished, except those in the clerks office of the House of delegates, & there 20 duplicates; I have written to my friend Judge Fleming to know if he has them, & if so to loan them to me. Should they not be obtained, I will if you desire it, have such parts of the journals transcribed as you may need, or will borrow them of Mr Munford, for such time as you may wish. Any assistance I can render you in this or any other matter will be most cheerfully afforded & I hope by you freely commanded.
                We shall certainly expect to see you & yr. dr. lady with us this winter according to promise & we shall be disappointed & mortified if you do

not come. My good wife desires to be affy. remembered to yourself & Mrs. Madison, but I tell her to speak for herself, which she says she will do on the other side of the paper. I tender to Mrs M my most respectful & affe. regards & beg you to accept the same from dr. sir Yr fd. & obt. sert.
                
                    And: Stevenson
                
            